Citation Nr: 1106026	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  05-24 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Whether the November 1956 rating decision, which reduced the 
evaluation of a bilateral hearing loss disability from 10 percent 
disabling to noncompensable, contained clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1942 to December 
1945.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

As a procedural matter, the Board (not the undersigned) held a 
hearing on the claims of an increased rating for tinnitus and an 
increased rating for hearing loss in August 2006.  In June 2007, 
the Board denied the claim for tinnitus and remanded the claim 
for hearing loss.  In October 2009, the Board denied the claim 
for a higher rating for hearing loss.  

In that same decision, the Board found that a December 2002 
rating decision had denied a claim of CUE in a November 1956 
rating decision, which reduced a bilateral hearing loss 
disability from 10 percent to 0 percent.  The Board determined 
that the Veteran had filed a timely notice of disagreement in 
January 2003 but no statement of the case had been issued.  
Therefore, the Board remanded the CUE claim for a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

For reasons that are not completely clear, another hearing was 
held before the Board (by the undersigned) in April 2010 on the 
CUE claim.  Transcripts of the hearings have been associated with 
the claim file.  At this point, it does not appear that the 
statement of the case on the CUE claim has been issued.

Several e-mail attempts were made with the RO to determine 
whether there was a temporary file with the missing statement of 
the case and any subsequent documents that may be relevant to the 
appeal but that has not proven to be fruitful.  Therefore, the 
claim is remanded for issuance of a statement of the case, or to 
associate a temporary file with the current claims file if the 
statement of the case has been issued.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Pursuant to the October 2009 Board 
remand, the RO should issue a statement of 
the case to the Veteran concerning the claim 
of CUE in the November 1956 rating decision 
which reduced the evaluation of bilateral 
hearing loss disability from 10 percent 
disabling to 0 percent.  He and his 
representative should be advised of the 
necessity of filing a timely substantive 
appeal if he desires the Board to consider 
the issue. 

2.  If a statement of the case has, in fact, 
already been issued and a timely substantive 
appeal has been submitted, the RO is 
requested to associate all relevant evidence 
with the claims file and return the file to 
the Board for adjudication.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

